614 So. 2d 1089 (1993)
In re Inquiry Concerning a Judge re: McGREGOR, Robert B., No. 92-351.
No. 80994.
Supreme Court of Florida.
March 4, 1993.
*1090 J. Klein Wigginton, Chairman and Roy T. Rhodes, General Counsel, Florida Judicial Qualifications Com'n, Tallahassee, for petitioner.
Gerald S. Rutberg, Casselberry, for respondent.
PER CURIAM.
This proceeding is before the Court upon stipulation between the Florida Judicial Qualifications Commission and The Honorable Robert B. McGregor, Circuit Judge of the Eighteenth Judicial Circuit. We have jurisdiction under article V, section 12(f) of the Florida Constitution.
The Commission charged Judge McGregor with the following misconduct:
That you actively engaged in the campaign of your wife, Mona McGregor, in her 1992 campaign for Clerk of the Court for Seminole County. Your activity involved:
(a) delivering campaign signs
(b) assisting in attaching political disclaimers to erected campaign signs
(c) erecting campaign signs
(d) placing campaign yard signs along South U.S. Highway 17-92 and along Weldon Boulevard in Lake Mary.
The stipulation stated in pertinent part:
1. Judge McGregor will not contest the matters set forth in the Notice of Formal Charges.
... .
3. Judge McGregor recognizes the importance of public confidence in the judiciary and that his campaigning for his wife gave the appearance of impropriety and has lessened that confidence. Judge McGregor regrets and apologizes for his conduct.
4. Judge McGregor has demonstrated that he has otherwise rendered commendable service to the public as a conscientious judicial officer during his tenure on the bench.
The Commission found that Judge McGregor's conduct constituted improper and inappropriate behavior designed to lessen public confidence in the dignity, integrity, and impartiality of the judiciary, in violation of Canons 1, 2, 7A(1), and 7A(4) of the Code of Judicial Conduct. Judge McGregor does not contest these findings. The Commission recommended that he be publicly reprimanded for his conduct. Accordingly, by publication of this opinion, Judge McGregor is hereby reprimanded for the conduct described above.
It is so ordered.
BARKETT, C.J., and OVERTON, McDONALD, SHAW, GRIMES, KOGAN and HARDING, JJ., concur.